Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4-16 of prior U.S. Patent No. 11,054,161. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of parent Application No. 16/055002 (US Patent 11,054,161) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claims are narrower in scope than the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 19, the parent application recites in claim 19:
a method for controlling a Demand Control Ventilation and/or Economizer system having a return air inlet, an outdoor air inlet and a discharge air outlet, the method comprising:
opening and closing an outdoor air damper of the Demand Control Ventilation and/or Economizer system to provide free cooling as necessary to a building;
when the outdoor air damper is to be closed after providing free cooling, performing a damper close fault test that comprises:
before closing the outdoor air damper to a closed position, saving the discharge air temperature of the discharge air passing through the discharge air outlet;
closing the outdoor air damper; and
after closing the outdoor air damper, sensing the discharge air temperature, and determining if the sensed discharge air temperature has risen relative to the stored discharge air temperature by at least a predetermined amount, and if not, indicating a damper close fault.
Therefore, meeting the limitations of the instant claim.
Regarding claim 20, the parent application recites in claim 19:
determining a damper close alarm condition based at least in part on the number of times the damper close fault test indicates a damper close fault and the number of times the damper close fault test does not indicate a damper close fault.
Therefore, meeting the limitations of the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763